Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 1 of 15

EXHIBIT A
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 2 of 15

10/11/2019 5:25 PM
Marilyn Burgess - District Clerk Harris County
Envelope No 37605608

2019-75102 / Court: 080 By Courtn Gibent

Filed? 10/71/2019 5-25 PM

CAUSE NO.

STEFANO GERMINALE, 8 INTHE DISTRICT COURT
Plaintiff, §
§
¥. 8 FUDICTAL DISTRICT
8
AMICA MUTUAL INSURANCE COMPANY, 5
Defendant, § PFARRIS COUNTY, TENAS

PLAINTIFF'S ORIGINAL PETITION
Plaintiff, Stefano Germinale, files this original petition against detendant, Amica Mutual
Insurance Company, and alleges as follows:
A, DISCOVERY CONTROL PLAN
1. Plaintiff intends to conduct discovery under Level 3 of Texas Rule af Civil Procedure
190.4 and affirmatively pleads that this suit is not governed by the expedited-actions process in
Texas Rule of Civil Procedure 169 because plaintiff seeks monetary relict over 5 100,000,
B, RELIEF
2. PlainGit! seeks monetary relief over $200,000 but not more than $1,000,000. FES. RE CH.
P.A7(CMA).
C. PARTIES
3. Plaintiff, Stefano Germinale, is an individual and resident of | tarris County.
4. Defendant, Amica Mutual Insurance Company, is a domestic insurance carrier,
incorporated and engaging in the business of insurance in the Slate at Fexas, and may be served
with process by serving its Attorney for Service, Robert R. Foss, [r., 2150 Town Square PL, Suite

600, Sugar Land, Texas 77479,

Page |of 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 3 of 15

1D. JURISDICTION

5, This Court has Jurisdiction over this casc in that the amount in controversy: exceeds
the minimum jurisdictional limits of this Court,

E. VENUE

6. Venue is mandatory and proper in Harris County, ‘Texas, because all or a substantial
part of the events giving rise to the lawsuit occurred in this county (see Tes. Civ. Prac. & Rem.
Code § 15.002).

F. CONDITIONS PRECEDENT
7. All conditions precedent to recovery have been performed, waived, or have
occurred.
3. FACTS

8. Plaintiff is the owner of a homeowner insurance policy, policy number 68084227Y RK,
issued by the defendant (hercinarter referred to as the “Policy”).

9 Plaintiff owned the insured property that is specifically located at 1606 Hazel Street,
Houston, Texas 77006 (hereinafter referred to as the “property”).

10. Defendant or its agent sold the policy, insuring the property, to plaintiff.

1. On or about August 26, 2017, plaintiff's property sustained windstorm damage.
Plaintiff submitted a claim to Amica against the policy for damage caused to the property as a
result of the wind. Plaintif! asked Amica to cover the cost of repairs to the property pursuant to
the policy and any other available coverages under the policy. Amica assigned clay number

60002928202 to plaintiff's claim.
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 4 of 15

12, On or about September 18, 2017, Brent |. Wilson (“Wilson”), on behalf of Amica,
inspected the property in question. The storm caused significant damage to the roof, including
loss of granules lo the shingles. Wind damage uplifted and removed shingles, which would not
allow the shingles to reseal to prevent water intrusion. The wind lifted and loosened the nails
that previously fastened the shingles to the sheathing. Water penctrated the newly created
openings and damaged the plywood sheathing.

13. Wilson’s unreasonable investigation of the claim included a failure to comply with
Amica’s policies and procedures concerning roof inspections and when to replace or repair a
roof, The roof required full replacement under Amica’s policies and procedures including
repairs to the roof jack, drip edge, and other structural paris of the rool, Wilson performed an
unreasonable investigation by failing to document all of the damage to the roof, Wilson did not
conduct a thorough roof inspection and only allowed the minimum cost to remove and replace
the roof shingles. As a result of Wilson's unreasonable and brief investigation, the insured was
wrongly denied the full cost to replace the roof,

I4. Wilson) performed an insutficient and unreasonable interior investigation of the
property, Water intrusion from the roof caused extensive damage to the walls, insulation and
ceilings of the bedrooms, stairways kitchen, dining room, living room, closel and storage areca.
The extensive damage to the interior of the property called tor the dryvwalls to be sealed, hune,
taped, and floated, removal and replacement of insulation, repair to the texture, painting, wood
floor replacement, and content removal. Wilson did not conduct a thorough interior inspection

and did not make sufficient: allowances for interior damages. As a result) of Wilson’s

Page 3 of 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 5 of 15

unreasonable investigation, the insured was wrongly denied the full cost to repair all of the
interior damage.

15. The storm also caused extensive damage to the exterior of the property, Specifically, i
caused damage to the stucco. Wilson did not conduct a thorough exterior inspection and did
not allow the cost to repair the exterior, As a result of Wilson’s rnreasonable exterior

investigation, plaintiff was wrongly denied the full cost to repair all ef the damage to the

 

exterior of her property.ste:

16. Wilson failed to document any damage to the roof. As a result, Wilson missed
significant interior and exterior damages to insured’s home. Wilson conducted an insufficient
inspection and prematurely closed insured’s claim. Atte time of the investigation, premature
closing of claims was part of a pattern and practice of claims handling by Amica.

17, Amica failed to properly adjust the claim and defendant has denied at least a portion
of the claim without an adequate investigation, even though the policy provided coverage for
losses such as those suffered by insured. Furthermore, Amica underpaid portions of the
insured’s claims by not providing full coverage for the damages sustained by the insured, as
well as under-scoping the damages during its investigation.

IS. To date, Amica continues to delay in the payment for the damages to the property. As
such, the insured’s claim(s) still remain unpaid and the insured still has net been able to
properly repair the property.

19. Amica employs a system that, when properly operated, ensures a prompt, fair and
officient delivery of Amica’s promise to pay. Amica’s claims system vonsists of in part, the

following:

Pave 4 of 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 6 of 15

a.

b.

Claims adjusting policies and procedures;

Claims handling procedures and materials and claim files to track customer

claims;

c.

d.

Claim files containing documentation relating to:

(1) the investigation of Amica claim;

(2) the evaluation of coverage, liability and damages;

(3) negotiation or alternative dispute resolution (ADR) to achieve settlement:
and

(4) litigation management.

Claims underwriting procedures, files and reports That relate to:

(1) the condition of the risk at the time of underwriting and during the
investigation of the claim;

(2) information provided by Amica’s claims representatives to underwriting
department about the condition of the risk;

(3) information related to Amica’s ustablishment of “loss reserves,” or funds
set aside to pay losses such as the loss at issue in this lawsuit:

(4) loss control measures instituted by Amica’s underwriting department to
identify corrective measures created to prevent or mitigate losses on this risk:
and

(5) on-site inspections conducted by Amica’s loss control personnel to

provide underwriters with a thorotigh assessment of the risk.
Oo

Page Saf [3
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 7 of 15

e Personnel files and procedures relating to the qualifications, training and
supervision of its employees; and
i Amica’s relationships with and procedures created lo supervise third-party
adjusters that it allows to handle its customers’ claims.
20. Amica failed to follow applicable claim adjusting, policies and procedures, including
its own claim adjusting policies and procedures, while handling plaintiff's claim.

21. In addition, Amica failed to properly assess the condition of the risk during the
underwriting process and during the policy period and Amica failed to establish a loss reserve
that was commensurate with the risk and possible extent of the loss. Amica’s Improper
underwriting actions negatively impacted the amount of funds available for a tair payment of
plaintiffs claim and provided Amica with a motive to underpay and/or wrongly deny
plaintiff's claim.

22. Amica failed to properly quality, train and supervise its employees and agents to
whom Amica entrusted the handling of various portions of plaintifl’s claim. The identity of
these agents and employees include, but are not limited fo, Brent Wilson,

23. Amica, ils agents and employees failed to follow procedures and properly execute
their duties as promulgated in Amica’s system of administering and handling, plaintiff's claim.
Amica’s actions, as detailed in the facts of this petition and the allegations sct forth below,
caused a system failure that resulted in Amica’s violation of the Texas Insurance Code, Texas
Deceptive Trade Practices Act as well as the violation of a host of Texas common law principles
of law. These violations resulted in Amica’s denial to plaintiff of the full protection and benefits

of these laws and the policy benelits to which plaintiff was entitled.

Pase 6 of 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 8 of 15

H. Count i - BAD FAITH

24. Plaintiff is an insured under an insurance contract issued by Amica, which gave rise to
a duty of good faith and fair dealing.

25, Defendant breached the duty by denying and delaying payment of a covered claim
when defendant knew or should have known its liability under the policy was reasonably clear,

26. Following its initial inspection conducted on September 18, 2017, Amica possessed all
information necessary to enable it to make a fair coverage and payment determination on
plaintiffs claim. In addition, following its initial inspection, Amica failed to provide coverage
for all of the covered damage, including the damage that plaintiff's inspector discovered during
her inspection. Although Amica designed its claims investigation system in a manner thal
would ensure timely claim payments, reasonable property inspections, and thorough property
inspections, Amica failed to honor its obligation to pertorny a reasonable investization and issue
timely payment to plaintiff.

27, Defendant's breach of duty proximately caused injury to plaintifh, which resulted in
the following damages:

a mental anguish damages; and
b. loss of policy benefits.

28. Exemplary damages. Plaintiff suffered injury independent ef the loss. of policy
benefits, and that injury resulted from defendant’s gross negligence, malice, or actual traud,
which entitles plaintiff to exemplary damages under Texas Civil Practice & Remedies Code
section 41.003 (a).

I, COUNT 2- BREACH OF CONTRACT

Page 7 of 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 9 of 15

29. In addition to other counts, Amica breached its contract with plaintiff,

30. Plaintiff and defendant executed a valid and enforceable insurance contract. The
contract stated that defendant would pay the replacement cost of all damage which occurred to
plaintiff's property caused by a covered peril, and that plaintiff would pay insurance premiums
and perform other obligations as outlined in the insurance policy.

31. Plaintiff fully performed plaintiff's contractual abligations.

32. Amica breached the contract by refusing to pay the full amount of the cost to repair or
replace the properly. Amica failed and refused to pay any of the proceeds of the policy,
although due demand was made for proceeds to be paid in an amount sufficient to cover the
damaged property and all conditions precedent to recovery upon the policy had been carried
out and accomplished by plaintiff,

33. Plaintiff seeks unliquidated damages within the jurisdictional limits of this court,

 

34, Attorney Fees. Plaintiff is entitled to recover reasonable allorney feos under Texas
Civil Practice & Remedies Code chapter 38 because this suit is for breach of a written contract,
Plaintiff retained counsel, who presented plaintiff’s claim to Amica. Amica did not tender the
amount owed within 30 days of when the claim was presented.

J. COUNT 3 - DECEPTIVE INSURANCE PRACTICES

35, Defendant Amica tailed to explain to plaintiff the reasons for Amica’s offer of an
inadequate settlement. Amica failed to offer plaintiff adequate compensation without adequate
explanation of the basis in the policy for its decision to make less than full payment.

Furthermore, Amica did not communicate that any future settlements or payments would be

Page 8 of 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 10 of 15

forthcoming to pay for the entire losses covered under the policy, nor did they provide any
explanation for the failure to adequately settle plaintift’s claim.

36. Amica failed to affirm or deny coverage of plaintiff’s claim within a reasonable time.
Specifically, plaintiff did not receive timely indication of acceptance or rejection, regarding the
full and entire claim, in w riting from Amica,

37, Amica refused to fully compensate plaintiff under the terms of the policy, even though
Amica failed to conduct a reasonable investigation. Amica performed an outcome-oricnted
investigation of the plaintiffs claim which resulled ina biased, unfair and inadequate
evaluation of plaintiff's losses on the property.

38. Amica failed to meet its obligations under the Texas Insurance Code regarding. ils
duties to timely acknowledge plaintiff's claim, begin an investigation of plaintift’s claim, and
request all information reasonably necessary to investigate plaintiff’s claim) within the
statutorily mandated time of receiving notice of plaintiff's claim.

39, Amica failed to accept or deny plaintiff's full and entire claim within the statutorily
mandated time of receiving all necessary information. In addition, Amica failed to
communicate with plaintiff to ensure that plaintiff understood the coverage denials they
received.

40. Defendants’ acts or practices violated:

a. Texas Insurance Code chapter 541, subchapter B.
(1) Misrepresenting toa claimant a material fact or policy provision
relating to the coverage at issue. TEX. INS. CODE §541.060(a)( 1).

(2) Nol attempting in good faith to bring about a prompt, fair, and equitable

Page 9 of 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 11 of 15

settlement of a claim once the insurer’s liability becomes reasonably clear. TEN. INS.
CODE §541.060(a)(2)(A).

(3) Not promptly giving a policyholder a reasonable explanation, based on
the policy as it relates to the facts or applicable law, for the insurer's denial of a claim
or for the offer of a compromise settlement of a claim. TEX. INS. CODE §541.060(a)(3).

(4) Not affirming or denying coverage within a reasonable time. ‘TEX, INS.
CODE §541.060(a)(4)( A).

(5) Refusing to pay aclaim without conducting a reasonable investization.

TEX. INS. CODE §54 1.060(a)(7).

(6) Making an untrue statement of material fact. TEX. INS. CODE S541.061(1).
(7) Leaving out a material fact, so that other statements are rendered

misleading. “VEX. INS. CODE §$541.061(2).
b. Texas Deceptive Trade Practices Act 817.46(b).

(1) Representing that an agreement confers or involves rights, remedies, or
obligations that it does not, or that are prohibited by law. TEX. BUS. & Com. Capt
§17.46(b)(12).

c& Texas Insurance Code Chapter 541.151,
41. Defendant’s acts and practices were a producing cause af injury to plaintiff which
resulted in the following damages:
a actual damages; and
b. insurance policy proceeds.

42. Plaintiff secks damages within the jurisdictional limits of this Court.

Page 1G of [3
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 12 of 15

43. Additional damages. Defendant acted knowingly, which entitles plaintiff to recover
treble damages under Texas Insurance Code section 541.1 52(b).

44. Attorney fees. Plaintiff is entitled to recover reasonable and necessary attorney feos
under Texas Insurance Code section 541,152(a)(1).

K. COUNT 4- LATE PAYMENT OF CLAIMS

45. Plaintiff is an insured under a contract. for homeowner's insurance issued by
defendant.

46. Defendant Amica is a corporation.

47, Plaintiff suffered a loss covered by the policy and gave proper notice to Amica of
plaintiff's claim.

48. Amica is liable for the claim and had a duty to pay the claim ina timely manner.

49, Defendant breached its duty to pay plaintifi’s claim ina timely manner by not timely:

a acknowledging the claim;

b. investigating the claim;

requesting information about the claim:
d. paying the claim after wrongfully rejecting it; and
ce.  paying the claim after accepting il.

50. Amica’s breach of duty caused injury to plaintiff, which resulted in the following
damages:
a mental anguish damages;
b. policy proceeds;

& prejudgment interest; and

Page | bof 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 13 of 15

d. consequential damages.

SI. Statutory damages. Plaintiff is entitled to recover actual damages in the amount of the
claim, and under Texas Insurance Code section 542.060(a), statutory damages of IS’ of the
amount of the claim.

52. Attorney fees, Plaintiff is entitled to recover reasonable attorney fees under Texas
Insurance Code section 542.060(b).

L. JURY DEMAND

wa
32

Plaintiff respectfully request a trial by jury.
M. CONDITIONS PRECEDENT

54, All conditions precedent to plaintifl’s claim for relic! have been performed or have

occurred,
N. PRAYER

55. For these reasons, plaintiff asks that they be awarded a judgment against defendants
for the following:
a. Actual damages.
b. Statutory damages.
C Projudgment and postjudgment interest,
do. Court costs.
e Attorney fees.

f, All other relict to which plaintiff is entitled.

Pave 12 of 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 14 of 15

Respecttully submitted,

SCOTT LAW OFFICES, PC,
PQ. Box 53358

Houston, Texas 77052
Telephone: (713) 941-9309
Facsinile: (844) 270-0740

8 Dav Rav Scart

Danny Ray Scott

State Bar No, 24010920
casenolificationserscal Hlawyers.com

Attorney for Plaintiff

Page 13 af 13
Case 4:19-cv-04429 Document 1-2 Filed on 11/11/19 in TXSD Page 15 of 15

CAUSE NO. 201975102

RECEIPT NO. 75.00 CTM

KaReE KKK ER KK

TR # 73684926

 

PLAINTIFF: GERMINALE, STEFANO In The 80th
VS. Judicial District Court
DEFENDANT: AMICA MUTUAL INSURANCE COMPANY of Harris County, Texas

80TH DISTRICT COURT
Houston, TX

CITATION (CERTIFIED)
THE STATE OF TEXAS

County of Harris

TO: AMICA MUTUAL INSURANCE COMPANY (DOMESTIC INSURANCE CARRIER)
BY SERVING ITS ATTORNEY
ROBERT R FOSS JR

2150 TOWN SQUARE PL SUITE 600 SUGAR LAND TX 77479
Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the lith day of October, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:

This citation was issued on 14th day of October, 2019, under my hand and
seal of said Court.

vw Bares

MARTLYN BURGESS, District Clerk
Harris County, Texas

201 Caroline, Houston, Texas 77002
(P.O. Box 4651, Houston, Texas 77210)

Issued at request of:
SCOTT, DANNY RAY

2019 WICHITA STREET
HOUSTON, TX 77004
Tel: (713) 941-9309 sera

Bar No.: 24010920 Generated By: GILBERT, COURTNI NICOLE U5U//11355319

 

 

CLERK'S RETURN BY MAILING

 

Came to hand the day of , , and executed by
mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
copy of this citation together with an attached copy of

PLAINTIFF'S ORIGINAL PETITION
to the following addressee at address:

 

 

ADDRESS

7 Service was executed in accordance with Rule 106
(a) ADDRESSEE (2) TRCP, upon the Defendant as evidenced by the

return receipt incorporated herein and attached
hereto at

 

 

 

on dav of
